Citation Nr: 0200948	
Decision Date: 01/28/02    Archive Date: 02/05/02	

DOCKET NO.  99-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had active service from May 1976 to May 1980, and 
from June 1981 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 2001 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated the Board's August 2000 decision holding that 
new and material evidence had not been submitted to reopen a 
claim for service connection for chronic paranoid 
schizophrenia, and, in so doing, remanded the case to the 
Board for further action consistent with the recently-enacted 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The case is, 
accordingly, once more before the Board for appellate review.


REMAND

In a VA Form 21-526 dated in May 1997, the veteran stated 
that he had received treatment at Johns Hopkins Hospital "for 
five years," and at Duke (University) Hospital "for three 
years."  The veteran was not specific as to the exact periods 
of treatment at those facilities.  These medical records, if 
they exist, are not in the claims folder.

In correspondence of October 1999, the veteran alluded to the 
fact that he had been examined by, and was possibly in 
receipt of, disability benefits from the Social Security 
Administration (SSA).  However, a copy of an SSA award of 
disability benefits is not in the claims folder.  Medical 
records underlying any award of Social Security disability 
benefits must be obtained for review prior to a final 
adjudication of the veteran's current claim.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

The Board notes that, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify a claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of this 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1998, and specifically 
including any and all records of 
treatment of the veteran at the Overton 
Brooks VA Medical Center in Shreveport, 
Louisiana, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The RO should then contact the 
veteran, with a request that he provide 
specific dates, or approximations 
thereof, for any psychiatric treatment 
provided him at the Johns Hopkins 
University Medical Center (in Baltimore, 
Maryland); and the Duke University 
Medical Center (in Durham, North 
Carolina).  The veteran should be advised 
of the importance of such information to 
the proper adjudication of his current 
claim.  Once again, the veteran should be 
requested to sign the necessary 
authorization for release of such records 
to the VA.

3.  The RO should, additionally, take all 
necessary action to verify that the 
veteran is in receipt of Social Security 
disability benefits, and, if so, procure 
any records of the veteran currently held 
by the Social Security Administration, 
including any decision awarding benefits, 
and the medical records on which such 
decision was based.  All such records, 
when obtained, should be made a part of 
the veteran's claims folder.

4.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
regulations are fully complied with and 
satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with precedent decisions of the 
Court and recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




